Title: Virginia Delegates to Benjamin Harrison, 7 January 1783
From: Virginia Delegates,Madison, James
To: Harrison, Benjamin


Philada. 7 Jy. 1783.
Your Excy’s favor of the 28 Ult: was duly recd. by yesterday’s mail. The extract from the Journal of Congress herewith inclosed contains the answer to the objections of R. Island agst. the impost recommended by Congress; and which was to have been enforced by a deputation to that State. You have been already informed of the effect which the sudden repeal of the accession of Virga. had on the measure.
Genl. McDougal Col: Brooks of Massachsts. & Col: Ogden of N. Jersey arrived here some days ago, charged with a very solemn representation from the army of the grievances which oppress them. The redress principally urged is an immediate advance of part, & adequate provision for the residue of their arrears. Yr. Excelly will readily conceive the dilemma in which Congress are placed, pressed on one side by justice humanity & the public good to fulfil engagements to which their funds are incompetent, and on [the] other left without even the resource of answering that every thing which could have been done has been done.
The tribunal erected for the controversy between the States of Pa. & Connecticut have unanimously adjudged & reported to Congress that the former has no right to the lands in question, and that the jurisdiction & pre-emption of all the territory lying within the charter boundary of Pena. & claimed by Connecticut, do of right belong to Pennsa.
Another severe relapse has confined Mr. Jones for some days to his room & prevents his being a party to this letter.
J. M.
